Exhibit 10(b)

 

THE DAYTON POWER AND LIGHT COMPANY

1991 AMENDED DIRECTORS’ DEFERRED

COMPENSATION PLAN

(AS AMENDED AND RESTATED THROUGH DECEMBER 31, 2007)

 

1.                                       GENERAL.

 

The Dayton Power and Light Company 1991 Amended Directors’ Deferred Compensation
Plan (the “Plan”) is amended and restated in its entirety as set forth herein. 
The Plan previously provided members of the Board of Directors who are not
employed by the Company (“Directors”) the opportunity to defer payment of all or
a specified portion of Fees payable for services as a Director or otherwise in
accordance with the Standard Deferral Provisions of the Plan.  Effective as of
January 1, 2007, no further deferrals shall be made under this Plan, but amounts
previously deferred under the Plan shall continue to be held and administered
under the terms hereof.  The Plan is being amended and restated as of
December 31, 2007 to conform the terms of the Plan to the requirements of
Section 409A of the Code.

 

2.                                       DEFINITIONS.

 

When used herein, the following terms shall have the following meanings:

 

A.                                   “Board of Directors” means the Board of
Directors of DPL, in place from time to time prior to a Change of Control.

 

B.                                     “CEO” shall mean the Chief Executive
Officer of DPL duly installed, from time to time, prior to a Change of Control. 
However, “Committee” will be substituted for “CEO” in discussing the CEO’s
rights and benefits under the Plan.

 

C.                                     “Change of Control” means any change in
control of DPL, or its principal subsidiary, DP&L, of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) as determined by the Board of Directors in its sole discretion;
provided that, without limitation, such a Change of Control shall be deemed to
have occurred if (i) any “person” (as such term is defined in Sections 13(d) and
14(d)(2) of the Exchange Act; hereafter, a “Person”) other than DPL or DP&L or
an entity then directly or indirectly controlling, controlled by or under common
control with DPL or DP&L is on the date hereof or becomes or commences a tender
offer to become the beneficial owner, directly or indirectly, of securities of
DPL or DP&L representing (A) 15% or more of the combined voting power of the
then outstanding securities of DPL or DP&L if the acquisition of such beneficial
ownership

 

1

--------------------------------------------------------------------------------


 

or such tender offer is not approved by the Board of Directors prior to the
acquisition or the commencement of such tender offer or (B) 50% or more of such
combined voting power in all other cases; (ii) DPL or DP&L enters into an
agreement to merge or consolidate itself, or an agreement to consummate a
“combination” or “majority share acquisition” in which it is the “acquiring
corporation” (as such terms are defined in Ohio Rev. Code § 1701.01 as in effect
on December 31, 1990) and in which shareholders of DPL or DP&L, as the case may
be, immediately prior to entering into such agreement, will beneficially own,
immediately after the effective time of the merger, consolidation, combination
or majority share acquisition, securities of DPL or DP&L or any surviving or new
corporation, as the case may be, having less than 50% of the “voting power” of
DPL or DP&L or any surviving or new corporation, as the case may be, including
“voting power” exercisable on a contingent or deferred basis as well as
immediately exercisable “voting power”, excluding any merger of DPL into DP&L or
of DP&L into DPL; (iii) DPL or DP&L enters into an agreement to sell, lease,
exchange or otherwise transfer or dispose of all or substantially all of its
assets to any Person other than to a wholly owned subsidiary or, in the case of
DP&L, to DPL or a wholly owned subsidiar(ies) of DPL; but not including (A) a
mortgage or pledge of assets granted in connection with a financing or (B) a
spin-off or sale of assets if DPL continues in existence and its common shares
are listed on a national securities exchange, quoted on the automated quotation
system of a national securities association or traded in the over-the-counter
market; (iv) any transaction referred to in (ii) or (iii) above is consummated;
or (v) those persons serving as directors of DPL or DP&L on February 1, 2000
(the “Original Directors”) and/or their Successors do not constitute a majority
of the whole Board of Directors of DPL or DP&L, as the case may be (the term
“Successors” shall mean those directors whose election or nomination for
election by shareholders has been approved by the vote of at least two-thirds of
the Original Directors and previously qualified Successors serving as directors
of DPL or DP&L, as the case may be, at the time of such election or nomination
for election).

 

D.                                    “Code” means the Internal Revenue Code of
1986, as amended.

 

E.                                      “Committee” means the Compensation
Committee of the Board of Directors or such other committee(s) as the Board of
Directors may designate from time to time to administer the Plan.

 

F.                                      “Company” means The Dayton Power and
Light Company (“DP&L”), DPL Inc. (“DPL”), and any entity which, prior to a
Change of Control, is controlling, controlled by or under common control with
DP&L or DPL Inc.

 

G.                                     “Controlled Group” means the Company and
any and all other corporations, trades and/or businesses, the employees of
which, together with employees of the Company, are treated under Section 414 of
the

 

2

--------------------------------------------------------------------------------


 

Code as if they were employed by a single employer.  Each corporation or
unincorporated trade or business that is or was a member of the Controlled Group
shall be referred to herein as a “Controlled Group Member”, but only during such
period as it is or was such a member.

 

H.                                    “Dividend Equivalent” means the expression
on the Company’s books of a dividend with respect to a Stock Unit, each Dividend
Equivalent being equal to the cash dividends paid from time to time on one
Share.

 

I.                                         “Election Form” means the form as the
Committee may designate from time to time which shall be used for deferring
payment of Fees in accordance with the provisions of the Plan and shall also
include any prior forms used in connection with the Plan for the purpose of
deferring payment of Fees.

 

J.                                        “Fair Market Value” means the average
of the closing sale prices of a Share on the last trading day of each of the
four calendar months preceding the date the value of a Share is to be
determined, as reported on the New York Stock Exchange-Composite Transaction
Tape.

 

K.                                    “Fees” means amounts payable by the
Company to a Director for services as a member of the Board of Directors or a
committee of the Board of Directors and any other amounts (including, without
limitation, consulting fees and the like) payable by the Company to a Director
who is not employed by the Company for services rendered to the Company in any
capacity.

 

L.                                      “Key Employee” means a key employee as
defined in Section 409A of the Code and Section 416(i) of the Code (without
regard to paragraph (5) thereof) of the Company (or a Controlled Group Member).

 

M.                                 “Share” or “Shares” means the Common Shares
of DPL.

 

N.                                    “Standard Deferral Account” means the
account established by the Company in the Director’s name to which deferrals
made in accordance with the Standard Deferral Provisions of the Plan are
credited.

 

O.                                    “Standard Deferral Provisions” means
generally those provisions of the Plan under which:

 

(1)                                  a Director may elect annually to defer
payment of Fees;

 

(2)                                  the deferred amounts are credited to the
Standard Deferral Account;

 

(3)                                  earnings are credited to the Standard
Deferral Account in accordance with Section 3(C), Section 3(D) or Section 3(E);
and

 

3

--------------------------------------------------------------------------------


 

(4)                                  amounts credited to the Director’s Standard
Deferral Account together with accumulated earnings are paid in accordance with
the Directors’ elections regarding time and form of payment on his or her
Election Form, as may be modified pursuant to the terms of Section 6 hereof.

 

P.                                      “Stock Unit” means the expression on the
Company’s books of a unit which is equivalent to one Share.

 

Q.                                    “Termination of Service” means a
separation from service as defined under Section 409A of the Code.

 

R.                                     “Unforeseeable Emergency” means an event
that results in a severe financial hardship to a Director resulting from (1) an
illness or accident of the Director, his or her spouse, dependent (as defined in
Section 152(a) of the Code) or beneficiary, (2) loss of the Director’s property
due to casualty, or (3) other similar extraordinary circumstances arising as a
result of events beyond the control of the Director.

 

S.                                      “Unreimbursed Amount” means, at any time
as to any Director who, either directly or through any affiliate, including
through a trust established by such Director, has entered into a split-dollar
life insurance arrangement with the Company prior to December 31, 2004 and the
premiums for which were entirely paid prior to that date, the amount of such
Director’s or affiliate’s then obligation to reimburse the Company under such
split-dollar arrangement for life insurance premiums paid by the Company;
provided, however, that, for purposes of the Plan, the Unreimbursed Amount of
any Director shall be reduced to the extent that such Unreimbursed Amount is
being taken into account for purposes of calculating such Director’s benefits
under the Company’s Key Employees Deferred Compensation Plan.

 

3.                                       ELECTION TO DEFER AND ACCOUNT
DESIGNATION.

 

A.            ELECTION TO DEFER.  With respect to Fees paid for services
performed prior to 2007, a Director may elect, on or before December 31 of any
year, to defer payment of all or a specified part of the Director’s Fees during
the succeeding calendar year until the Director ceases to be a Director of the
Company.  Any person who shall become a Director during any calendar year prior
to 2007, and who was not a Director of the Company on the preceding December 31,
may elect, before the Director’s term begins, to defer payment of all or a
specified part of the Director’s Fees for the remainder of such calendar year. 
Any such elections shall be made by delivering an Election Form to the Secretary
of the Company.

 

As provided in Sections 6 and 9.B. of The Dayton Power and Light Company
Directors’ Deferred Stock Compensation Plan (the “DDSCP”), upon the Shares
ceasing to be listed on the New York Stock Exchange, or upon termination of a
Participant’s

 

4

--------------------------------------------------------------------------------


 

status as a director of the Company after a Change of Control, additional
amounts may be credited to a Participant’s Standard Deferral Account from such
plan.  In the event such accounts are credited to a Participant’s Standard
Deferral Account hereunder, such amounts will be distributed at the same time
and in the same manner and subject to the same degree of Committee discretion as
would be the case under the DDSCP.

 

B.            STANDARD DEFERRAL ACCOUNT.  All deferred amounts shall be credited
to each Director’s Standard Deferral Account.  The Directors’ Standard Deferral
Accounts are established only as a mechanism for measuring the potential amount
of cash or Shares which may be distributed under the Plan.  The Company shall
retain title to, and beneficial ownership of, all amounts credited to Directors’
Standard Deferral Accounts and such deferred amounts will be subject to the
claims of the Company’s creditors.  No Director or beneficiary has any property
interest in deferred amounts or in any specific assets of the Company.

 

C.            STOCK UNITS.  Each Director shall have the option to elect to have
any portion of his/her “Investment Amount” (as hereinafter defined) deemed
invested in Shares as of each such date (on or after January 1, 1996) as the
Committee may specify from time to time for such purpose, by delivering to the
Secretary of the Company a Stock Unit Investment Election Form in the form as
the Committee may designate from time to time.  In such event, the Company shall
credit to such Director’s Standard Deferral Account a number of Stock Units
equal to the amount which is deemed invested in Shares pursuant to this
Section 3(C) divided by the Fair Market Value of a Share as of the date of such
deemed investment and shall thereafter credit to such Director’s Standard
Deferral Account, on each dividend payment date with respect to the Shares, a
Dividend Equivalent for each Stock Unit then credited to such Standard Deferral
Account.  On any such dividend payment date, to the extent that the value of the
accumulated Dividend Equivalents credited to such Director’s Standard Deferral
Account equals the Fair Market Value of one or more full Shares on such date,
such Dividend Equivalents shall be converted into, and credited to such Standard
Deferral Account as, additional Stock Units.

 

Once a Director has elected to have any amount of such Director’s Standard
Deferral Account deemed invested in Shares pursuant to this Section 3(C), such
Director may not revoke or otherwise change such election with respect to such
amount without the prior approval of the Committee.

 

The Company shall not be required to purchase, hold or dispose of any Shares for
purposes of funding benefits which may be payable as a result of this
Section 3(C).  To the extent that the Company does, in its discretion, purchase
or hold any Shares for purposes of funding such benefits or otherwise, the same
shall remain the sole and exclusive property of the Company, subject to the
claims of its general creditors, and shall not be deemed to form a part of any
Director’s Standard Deferral Account, and no Director shall have any claim in,
or right to, any such Shares (or any Stock Units or Dividend Equivalents).

 

5

--------------------------------------------------------------------------------


 

In the event of a change in the outstanding Shares by reason of a Share
dividend, recapitalization, merger, consolidation, split-up, combination or
exchange of shares, or the like, the number of Stock Units credited to an
Director’s Standard Deferral Account shall be adjusted by the Committee (whose
determination in each case shall be conclusive) to give effect as may be
appropriate to any increase or decrease in the number of issued and outstanding
Shares as a result thereof.

 

In the event that the Shares cease to be listed on the New York Stock Exchange
for any reason, the Standard Deferral Account of each Director shall be credited
with a cash amount equal to the number of Stock Units then credited to such
Director’s Standard Deferral Account multiplied by the greater of (i) the Fair
Market Value of a Share as of the date the Shares cease to be so listed or
(ii) the closing sales price of a Share on the New York Stock Exchange-Composite
Transaction Tape on the date the Shares cease to be so listed and the cash
amount so credited shall thereafter be deemed to be part of such Director’s
“Investment Amount” for all purposes of the Plan.  After the Shares cease to be
so listed on the New York Stock Exchange, no Director shall have the option to
have any amounts credited to his/her Standard Deferral Account deemed invested
in Shares pursuant to this Section 3(C).

 

D.            EARNINGS ON STANDARD DEFERRAL ACCOUNTS OF DIRECTORS.  For purposes
of measuring the amounts which may be distributed under the Plan to Directors,
each Director’s “Investment Amount” shall be deemed invested, on and after
January 1, 1997, in such “Eligible Investment Options” as such Director may
designate from time to time as provided herein.  For purposes of the Plan,
“Investment Amount” means, at any time on and after January 1, 1997 with respect
to each Director, the amount then credited to such Director’s Standard Deferral
Account (including any dividends, interest, distributions or other amounts
credited to such Standard Deferral Account pursuant to this Section 3(D)) less
the amount then credited to such Standard Deferral Account which is deemed
invested in Shares pursuant to Section 3(C), and “Eligible Investment Options”
means those securities, mutual funds or other investment vehicles set forth on
Schedule I hereto, as such Schedule I may be modified from time to time by the
Committee upon at least 30 days’ prior written notice to the Directors.

 

Each Director shall have the option, by delivering to the Secretary of the
Company, a completed Investment Option Election Form in the form as the
Committee may designate from time to time on or prior to each such date as the
Committee may specify from time to time for such purpose (each such date, an
“Election Date”) to designate or change, in a percentage equal to at least 10%,
the portions of his/her Investment Amount which shall be deemed invested in each
Eligible Investment Option as of such Election Date.  Any such designation by a
Director shall remain in effect until changed in accordance with the preceding
sentence.  Any increase in the percentage of an Director’s Investment Amount
deemed invested in an Eligible Investment Option effected on any Election Date
shall be deemed to be a purchase of such Eligible Investment Option and any
decrease in the percentage of a Director’s Investment Amount deemed invested in
an Eligible Investment Option effected on any Election Date shall be deemed to
be a sale of such Eligible Investment Option, and any such purchase or sale
shall be deemed to have occurred as of the last business day

 

6

--------------------------------------------------------------------------------


 

immediately prior to such Election Date at the closing price of such Eligible
Investment Option on such date.  In the absence of any such designation by an
Director with respect to all or any portion of his/her Investment Amount, the
Standard Deferral Account of such Director shall be deemed invested in the
Vanguard Total Bond Market Index Fund (Investor Shares), or a comparable fund
designated by the Committee in its sole discretion (the “Bond Fund”), and the
Bond Fund shall be an Eligible Investment Option for such Director.  All
dividends, interest, distributions and other amounts paid or distributed from
time to time with respect to any Eligible Investment Option in which all or any
portion of a Director’s Investment Amount is deemed invested shall be credited
to such Director’s Standard Deferral Account and shall be deemed reinvested in
such Eligible Investment Option.

 

The Company shall not be required to purchase, hold or dispose of any Eligible
Investment Options designated by Directors.  To the extent that the Company
does, in its discretion, purchase or hold any of the Eligible Investment Options
designated by Directors, the same shall remain the sole property of the Company,
subject to the claims of its general creditors, and shall not be deemed to form
a part of any Director’s Standard Deferral Account, and no Director shall have
any property interest therein or claim thereto.

 

E.             UNREIMBURSED AMOUNTS.  Notwithstanding any other provision of the
Plan, in the event that there exists an Unreimbursed Amount as to any Director,
the Unreimbursed Amount of such Director in effect from time to time shall
reduce the amount of such Director’s Standard Deferral Account which would
otherwise be deemed invested in Eligible Investment Options pursuant to
Section 3(D) in the manner designated by such Director in the Investment Option
Form most recently delivered to the Secretary of the Company or, failing such
designation, shall proportionately reduce the amount which would otherwise be
deemed invested in each Eligible Investment Option pursuant to Section 3(D).

 

4.                                       PAYMENTS UNDER THE PLAN.

 

A.            STANDARD DEFERRAL ACCOUNT FOR AMOUNTS DEFERRED PRIOR TO DECEMBER
31, 2004.  Amounts deferred prior to December 31, 2004, together with
accumulated earnings, shall be distributed from a Director’s Standard Deferral
Account, as specified in the Election Form, in a lump sum payment or over a
period of years, up to twenty, in such installments as specified in the Election
Form.  Such lump sum payments shall be made or such installment payments shall
commence, unless otherwise determined by the Committee in its discretion, on or
prior to the January 31 immediately following:

 

(1)                                  the date the Director ceases to be a
Director; or

 

(2)           such other date, either before or after his termination of
service, as specified by the Director on his Election Form; and with subsequent
annual installments, if payments are to be made in annual installments, to be
paid on or

 

7

--------------------------------------------------------------------------------


 

prior to each January 31 thereafter until all amounts credited to the Director’s
Standard Deferral Account have been paid in full.

 

For purposes of the Plan, an amount will be considered to have been deferred
prior to December 31, 2004 if the amount was earned and vested as of
December 31, 2004, even if such amount had not been credited to the Director’s
Standard Deferral Account as of that date.

 

B.            STANDARD DEFERRAL ACCOUNT FOR AMOUNTS DEFERRED AFTER DECEMBER 31,
2004.

 

(1)           TIME OF PAYMENTS.  (a)  Amounts deferred after December 31, 2004,
together with accumulated earnings, shall be distributed from a Director’s
Standard Deferral Account, as specified on the Director’s Election Form, upon
the occurrence of one of the following events:

 

(i)            the date upon which the Director incurs a Termination of Service
for any reason; or

 

(ii)           in a specified year, either before or after the Director’s
Termination of Service, as specified by the Director on the Director’s Election
Form; provided, however, that such year must begin at least one year after the
date on which the Election Form becomes effective.

 

(b)           Distributions made in accordance with Section 4(B)(1)(a)(i) shall
be made or commence to be made within 90 days following the date of the
Director’s Termination of Service; provided, however, that the Director does not
have the right to designate the taxable year of such distributions, and
distributions made in accordance with Section 4(B)(1)(a)(ii) shall be made or
commence to be made on January 31 of the specified year.

 

(c)           Notwithstanding the foregoing provisions of this Section 4(B)(1),
in the event that payments are to be distributed in a specified year, and prior
to the date such payments are due to be distributed the Director incurs a
Termination of Service, payment of the Director’s Standard Deferral Account
shall commence, in the form elected pursuant to Section 4(B)(2), within 90 days
following the date of such Termination of Service; provided, however, that that
the Director does not have the right to designate the taxable year of such
payments.

 

(d)           Notwithstanding the foregoing provisions of this Section 4(B)(1),
in the event that a Director is a Key Employee at the time of his or her
Termination of Service, then the payments to be paid in accordance with the
Participant’s election under Section 4(B)(1)(a)(i) or pursuant to
Section 4(B)(1)(c) shall be paid or commence to be paid on the first day of

 

8

--------------------------------------------------------------------------------


 

the seventh month after such Termination of Service (or if earlier, the date of
the Director’s death).

 

(2)           FORM OF PAYMENTS.  (a)  Payments made pursuant to
Section 4(B)(1) shall be distributed, as specified on the Election Form, (i) in
a lump sum or (ii) over a period of years, up to twenty, in such installments as
specified on the Election Form.

 

(b)           In the event that a Director’s Standard Deferral Account is paid
in annual installments, each installment shall be equal to the value, as of
December 31 of the calendar year immediately prior to the date of the respective
installment payment, of the Director’s Standard Deferral Account divided by the
number of installment payments then remaining in the installment period.

 

(i)            The portion of the Director’s Standard Deferral Account subject
to such installment payments that remains unpaid from time to time shall
continue to be credited with gains, losses, interest and other earnings.

 

(ii)           The final installment payment shall include adjustment for gains,
losses, interest and other earnings during the period between the beginning of
the calendar year in which the final installment payment is made and the date of
such final payment.

 

(3)           If a Director has elected, pursuant to Section 4(B)(1)(a)(ii), to
commence payment in a specified year, the deferral election on the Election
Form for the year immediately prior to such specified year shall contain the
Director’s election regarding the time of the commencement of distributions of
amounts in the Director’s Standard Deferral Account and the form of such
distributions (i.e., in a lump sum or in annual installments) for that year and
all future years.

 

C.            For purposes of any distribution pursuant to this Section 4, the
amount credited to a Director’s Standard Deferral Account on any date shall be
equal to (i) in the case of any Stock Units credited to such Director’s Standard
Deferral Account, the aggregate Fair Market Value as of such date of a number of
Shares equal to the number of Stock Units then credited to such Standard
Deferral Account and (ii) in the case of any Eligible Investment Options in
which such Director’s Standard Deferral Account is deemed invested, the value
(determined on the basis of the closing prices on the last business day
immediately preceding such date) of all Eligible Investment Options in which
such Director’s Standard Deferral Account is deemed to be invested on such date
pursuant to Section 3(E) and, in the case of a partial distribution from an
Director’s Standard Deferral Account, the amount of such distribution shall
proportionately reduce the amount which is deemed invested in Shares pursuant to
Section 3(D) and invested in each Eligible Investment Option pursuant to
Section 3(E).

 

9

--------------------------------------------------------------------------------


 

D.            Notwithstanding any other provision of the Plan, all payments
under the Plan with respect to Stock Units credited to an Director’s Standard
Deferral Account shall be made in the form of Shares and an Director shall be
entitled to receive one Share for each Stock Unit credited to his Standard
Deferral Account (with a cash payment being made for any fractional shares).

 

E.             ELECTION TO BE PAID IN SHARES.  At least thirty days before the
first installment (or lump sum payment, if the Director so elects) is to be paid
pursuant to the Standard Deferral Provisions, the Director or the Director’s
beneficiary shall elect whether the amounts credited to such Director’s Standard
Deferral Account (other than the Stock Units credited to such Director’s
Standard Deferral Account which, in accordance with Section 4(D) shall be paid
in the form of Shares) shall be paid in cash or in Shares.  At least thirty days
before any subsequent installment is to be paid, the Director or the Director’s
beneficiary may change such election.  In the case of payment in Shares, such
Shares shall be valued at their Fair Market Value as of the date a cash payment
would otherwise have been paid.  As soon as practical thereafter, the Company
shall cause to be issued and delivered that number of Shares (which may be
either authorized and unissued shares or treasury shares or both) which is equal
to the amount of the payment divided by the determined price, provided however,
that the Company shall not be obligated to issue and deliver fractional Shares
and in lieu thereof, the Director shall be paid in cash.

 

F.             DESIGNATION OF BENEFICIARY.  Each Director participating in the
Plan shall designate on the Election Form one or more beneficiaries to whom
payments shall be made in the event of the Director’s death.  The Director shall
have the right to change the beneficiary or beneficiaries from time to time,
provided, however, no change shall become effective until received in writing by
the Committee (or its delegate).  In the event the Director has not designated a
beneficiary or a designated beneficiary is not living at the time of the
Director’s death, then payments required to be made by the Company after the
Director’s death to the designated beneficiary shall be made to the Director’s
estate.

 

G.            EARLY DISTRIBUTION and UNFORSEEABLE EMERGENCY.

 

(1)           A Director may in no event receive a distribution of all or a
portion of amounts of cash or Shares deferred in his Standard Deferral Account
prior to the time that the Director elected to receive such amounts pursuant to
the Plan.

 

(2)           Notwithstanding Section 4(G)(1), with respect to amounts deferred
prior to December 31, 2004: (a) the CEO may, upon receiving a written request
from the Director or the Director’s beneficiary as provided in
Section 4(F) hereof in the event of the death of the Director, upon determining
that a distribution is in the best interest of the Company and the Director (or
his or her beneficiary) taking into account the financial condition of each,
distribute all or a portion of the deferred amounts in the Director’s Standard
Deferral Account, together with the earnings thereon, and (b) upon written
request by a Director to receive his entire Standard Deferral Account made at
any time after termination of his or her status

 

10

--------------------------------------------------------------------------------


 

as a director of the Company, for any reason, after a Change of Control, the
amount deferred in such Participant’s account, together with the earnings
thereon, shall be paid to such Director in a lump sum within ten (10) days after
the date of such written request, provided that the Director shall be entitled
to only 90% of such account balance and shall irrevocably forfeit 10% of such
account balance by making the withdrawal.

 

(3)           Notwithstanding Section 4(G)(1), with respect to amounts deferred
after December 31, 2004, in the event of an Unforeseeable Emergency and at the
request of a Director, accelerated payment shall be made to the Director of all
or a part of the Director’s Standard Deferral Account, together with the
earnings thereon.  Payments of amounts as a result of an Unforeseeable Emergency
may not exceed the amount necessary to satisfy such Unforeseeable Emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution(s), after taking into account the extent to which the hardship is
or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Director’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).

 

H.            WITHHOLDINGS.  Any taxes required to be withheld by any Federal,
state, or local government will be deducted from all deferred payments and paid
for the account of the Director.

 

I.              PAYMENTS IN KIND.  Notwithstanding any other provision of the
Plan, after a Change of Control, any portion of a distribution to be made from a
Director’s Standard Deferral Account may, at the request of such Director at
least 30 days prior to the scheduled date of such distribution, be made by the
Trustees of the Master Trust(s) pursuant to which benefits under the Plan are
being funded, in the sole and absolute discretion of such Trustees, in the form
of any Eligible Investment Options actually held by such Master Trust(s) for
purposes of funding such distribution to such Director under the Plan.  For
purposes of making any such distribution, any Eligible Investment Option so
distributed shall be valued at its closing price on the last business day
immediately preceding the date of such distribution and such distribution shall
be net of any applicable federal, state or local withholding taxes unless the
Director makes a cash payment, concurrently with such distribution, to the
Master Trust(s) making such distribution for the purpose of paying such
withholding taxes.  Nothing contained in this Section 4(I) shall require the
Company (or any of the Master Trusts) to purchase, hold or dispose of any
Eligible Investment Options designated by Directors.  To the extent that any
Master Trust holds any Eligible Investment Options, the same shall remain the
sole property of the Company, subject to the claims of its general creditors,
and shall not be deemed to form a part of any Director’s Standard Deferral
Account and no Director shall have any property interest therein or claim
thereto.

 

J.             UNREIMBURSED AMOUNTS.  Notwithstanding any other provision of the
Plan, in the event that there exists an Unreimbursed Amount as to any Director,
then (1) no distribution of the amount credited to such Director’s Standard
Deferral Account prior to December 31, 2004 shall be made pursuant to
Section 4(A) or otherwise to the extent

 

11

--------------------------------------------------------------------------------


 

that, after giving effect to any such proposed distribution, the amount then
credited to such Director’s Standard Deferral Account would be less than the
Unreimbursed Amount of such Director and (2) any amounts which are not
distributed from such Director’s Standard Deferral Account by reason of the
foregoing clause (1) shall be paid to such Director promptly after the date of,
and only to the extent of, any reimbursement of such Unreimbursed Amount.

 

5.             PAYMENTS IN THE EVENT OF DEATH.  In the event a Director shall
die either before payments from the Director’s Standard Deferral Account have
commenced or after such payments have commenced, all amounts credited to the
Director’s Standard Deferral Account at the time of the Director’s death shall
be paid to the beneficiary designated by the Director on the Director’s Election
Form, in a lump sum payment on the first business day of the month following the
month in which the Director died unless the Director has elected on the Election
Form that payments continue or commence to the Director’s beneficiary in the
same method to be paid to the Director pursuant to Section 4(A) or Section 4(B).

 

6.             MODIFICATION OF ELECTION.  With respect to amounts deferred after
December 31, 2004, including earnings thereon, a Director may modify his or her
deferral election by written notice delivered to the Secretary of the Company to
change the time of the commencement of payment(s) of the Director’s Standard
Deferral Account, the form of payment of the Director’s Standard Deferral
Account, or both, with respect to an amount previously deferred, if all of the
following requirements are met:

 

(1)           Such subsequent deferral election may not take effect until at
least twelve months after the date on which the subsequent deferral election is
made;

 

(2)           In the case of a subsequent deferral election related to a payment
not described in Section 4(G)(3) or Section 5, the first payment under such
subsequent deferral election shall in all cases be deferred for a period of not
less than five years from the date such payment would otherwise have been made
(or, in the case of installment payments, which are treated as a single payment
for purposes of this Section 6, five years from the date the first installment
payment was scheduled to be paid); and

 

(3)           Any subsequent deferral election related to a distribution that is
to be made at a specified time or pursuant to a fixed schedule pursuant to
Section 4 must be made not less than twelve months prior to the date the payment
was scheduled to be made under the prior deferral election (or, in the case of
installment payments, which are treated as a single payment for purposes of this
Section 6, twelve months prior to the date the first installment payment was
scheduled to be paid).

 

7.                                       MASTER TRUSTS.

 

A.            DIRECTOR’S ACCOUNTS.  The Company has established, and may in the
future establish, one or more trusts (each such trust, as it may be amended from

 

12

--------------------------------------------------------------------------------


 

time to time, is referred to herein as a “Master Trust”) for the purpose, among
others, of securing the performance by the Company of its obligation to
Directors to make the distributions under the Plan and has funded one or more of
the Master Trusts in an aggregate amount of cash and/or Shares as the Company
has determined to be equal to the value of all currently vested or earned
benefits of the Directors under the Plan. Pursuant to one or more of the Master
Trusts, each Director has been assigned a separate account as a mechanism for
measuring the potential benefits which may be distributed in the future. 
Subsequent transfers of cash and/or Shares which the Company is required to make
to the Master Trusts pursuant to Section 7(B) or 8(B) hereof or otherwise shall
be allocated among the Master Trusts as the Committee may determine from time to
time.

 

B.            SUCCESSIVE TRANSFERS.  On or before the twentieth day following
the end of each successive calendar quarter, the Company shall transfer to one
or more of the Master Trusts an aggregate amount of cash and/or Shares as it
shall determine to be equal to the value of benefits of Directors under the Plan
which benefits have vested or have been earned during such calendar quarter;
provided, however, no amount shall be so transferred to a Master Trust if,
pursuant to Section 409A(b)(3)(A) of the Code, such amount would, for purposes
of Section 83 of the Code, be treated as property transferred in connection with
the performance of services.

 

C.            TITLE TO FUNDS.  DP&L shall retain beneficial ownership of all
cash or shares transferred to the Master Trusts and such cash or shares will be
subject to the claims of the DP&L’s creditors.  No Director or beneficiary has
or will have any property interest in the cash or shares held in the Master
Trusts or in any other specific asset of the Company.

 

8.                                       CHANGE OF CONTROL.

 

A.            AUTOMATIC TRANSFER OF AUTHORITY.  In the event of a Change of
Control, any and all authority and discretion which is exercisable by the
Committee, or the CEO, as heretofore or hereafter described in the Plan,
including, without limitation, the authority to change the Eligible Investment
Options as provided in Section 3(E) hereof, shall automatically be transferred
to the Trustees of each Master Trust to the extent benefits under the Plan are
being funded under such Master Trust.

 

B.            FUNDING OF MASTER TRUSTS.  Upon a Change of Control, the Company
shall immediately transfer to one or more of the Master Trusts an aggregate
amount of cash which, when combined with the other assets of the Master Trusts
contributed or accruing thereto under or by reason of Section 7 hereof, is equal
to all amounts credited to the Directors’ Standard Deferral Account, including
accumulated earnings; provided, however, no amount shall be so transferred to a
Master Trust if, pursuant to Section 409A(b)(3)(A) of the Code, such amount
would, for purposes of Section 83 of the Code, be treated as property
transferred in connection with the performance of services.

 

13

--------------------------------------------------------------------------------


 

9.                                       NOTICES.

 

Any notice, election or any request required or permitted hereunder, which is to
be mailed to or requested from the Secretary of the Company or the CEO, shall be
delivered or mailed, postage prepaid, as follows:

 

(1)                                  Prior to a Change of Control; to the
Secretary of DP&L at:

 

The Dayton Power and Light Company

MacGregor Park

1065 Woodman Drive

Dayton, Ohio 45432

Attention:  Corporate Secretary

 

(2)           After a Change of Control; to the Trustees of each Master Trust
pursuant to which benefits under the Plan are being funded, at the notice
address specified by such Trustees in the applicable trust agreement.

 

The Company or Trustees may from time to time change their addresses for receipt
of notices by giving notice of such change to the Directors, but no such change
shall be deemed to be effective until notice thereof is actually received by the
Director to whom it is directed.

 

10.                                 NONASSIGNABILITY.

 

Neither a Director, nor his beneficiary, nor any other individual shall have any
right by way of anticipation or otherwise to alienate, sell, transfer, assign,
pledge, charge or otherwise dispose of any benefits which may become payable
under this Plan, prior to the time that payment of any such benefit is made, and
any attempted anticipation, alienation, sale, transfer, assignment, pledge,
charge, or other disposition shall be null and void.  Furthermore, none of the
benefits payable under this Plan shall be subject to the claim or legal process
of the creditors of any Director or of the beneficiary, spouse or former spouse
of any Director or of any other person or entity.

 

11.                                 INTERPRETATION AND AMENDMENT.

 

The Plan shall be administered by the Committee.  The decision of the Committee
with respect to any questions arising in connection with the administration or
interpretation of the Plan shall be final, conclusive and binding.  The
Committee reserves the right to amend or modify the Plan from time to time or to
terminate the Plan, provided, however, that no amendment, modification or
termination of the Plan shall void an election to defer payments already in
effect for the current calendar year or any preceding calendar year or shall
otherwise adversely affect any right or benefit earned

 

14

--------------------------------------------------------------------------------


 

or accrued under the Plan by any Director prior to any such amendment,
modification or termination without the prior written consent of such Director. 
Notwithstanding the preceding sentence, the Committee, in its sole discretion,
may terminate this Plan to the extent and in circumstances described in Treas.
Reg. § 1.409A-3(j)(4)(ix), or any successor provision.  In the event of a Change
of Control, the authority and discretion given the Committee under this
Section 11 shall be exercised as provided in Section 8(A) hereof; provided,
however, that the Trustee shall have no authority to terminate the Plan.

 

12.           SECTION 409A OF THE CODE.  It is intended that the Plan (including
all amendments thereto) comply with the provisions of Section 409A of the Code,
so as to prevent the inclusion in gross income of any retirement benefit accrued
hereunder in a taxable year that is prior to the taxable year or years in which
such amount would otherwise be actually distributed or made available to the
Directors.  It is intended that the Plan shall be administered in a manner that
will comply with Section 409A of the Code, including regulations or any other
formal guidance issued by the Secretary of the Treasury and the Internal Revenue
Service with respect thereto.

 

13.                                 GENDER AND NUMBER.

 

Except when indicated by the context, any masculine terminology used herein
shall also include the feminine, and the use of any term herein in the singular
may also include the plural.

 

14.                                 NO RIGHTS AS SHAREHOLDERS.

 

Directors whose accounts are credited with amounts under the Plan shall have no
rights as shareholders of the Company as a result thereof unless and until the
Shares, if any, are distributed to the respective Directors.

 

15.                                 NO RIGHT TO EMPLOYMENT.

 

Nothing in the Plan shall confer upon any Director the right to a continued
Directorship with the Company.

 

16.                                 GOVERNING LAW.

 

This Plan shall be construed, rendered and governed by the laws of the State of
Ohio.

 

15

--------------------------------------------------------------------------------


 

SCHEDULE I

 

ELIGIBLE INVESTMENT OPTIONS

 

Vanguard Prime Money Market Fund

 

Vanguard Short-Term Treasury Fund (Admiral Shares)

 

Vanguard Total Bond Market Index Fund (Investor Shares)

 

Vanguard 500 Index Fund (Investor Shares)

 

Vanguard Small-Cap Index Fund (Investor Shares)

 

Vanguard Total International Stock Index Fund

 

16

--------------------------------------------------------------------------------